Citation Nr: 1609188	
Decision Date: 03/08/16    Archive Date: 03/15/16

DOCKET NO.  14-20 156A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for hypertension.

2.  Whether new and material evidence has been received to reopen a claim of service connection for diabetes mellitus.

3.  Whether new and material evidence has been received to reopen a claim of service connection for lumbar spinal stenosis with herniated lumbar disc and myelopathy.  

4.  Entitlement to service connection for an eye disability, claimed as mature senile cataract.  

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  

6.  Entitlement to special monthly compensation based on Aid and Attendance/Housebound (SMC).  


WITNESS AT HEARING ON APPEAL

The Veteran's wife


ATTORNEY FOR THE BOARD

Chris Miller, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1946 to February 1949.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.  

The Veteran's wife testified at a Travel Board hearing held at the RO in February 2015.  A transcript has been associated with his claims file.

The Board notes that an April 2014 rating decision, sent to the Veteran the following month, granted service connection for bilateral hearing loss, and assigned a 20 percent disability rating.  While the Veteran filed a notice of disagreement in June 2014, that notice of disagreement is invalid, inasmuch as the Veteran requested a 20 percent rating, the rating already assigned to him by the RO.  

Although the RO declined to reopen the Veteran's claims of service connection for hypertension, diabetes mellitus, and lumbar spinal stenosis with herniated lumbar disc and myelopathy, the Board must also address the question of reopening before, if warranted, proceeding to the merits.  A threshold consideration in any case concerning a previously denied claim is whether new and material evidence has been received to reopen the claim.  38 U.S.C.A. § 5108 (West 2014); Wakeford v. Brown, 8 Vet. App. 237, 239-40 (1995).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  In an unappealed October 2011 rating decision, the RO denied claims of service connection for hypertension, diabetes mellitus, and lumbar spinal stenosis with herniated lumbar disc and myelopathy.

2.  The evidence submitted since the October 2011 RO decision is cumulative and does not raise a reasonable possibility of substantiating the claims of entitlement to service connection for hypertension, diabetes mellitus, and lumbar spinal stenosis with herniated lumbar disc and myelopathy.

3.  A chronic, acquired eye disability did not have its clinical onset in service and is not otherwise related to active duty.   

4.  The Veteran's sole service-connected disability, bilateral hearing loss, rated as 20 percent disabling, does not require the regular aid and attendance of another or result in the Veteran being housebound.

5.  The Veteran is not precluded from securing or following substantially gainful employment as a result of his bilateral hearing loss.


CONCLUSIONS OF LAW

1. The October 2011 decision denying service connection for hypertension, diabetes mellitus, and lumbar spinal stenosis with herniated lumbar disc and myelopathy is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.200, 20.201, 20.302 (2015).

2. The additional evidence received since the October 2011 decision is not new and material, and the claims of service connection for hypertension, diabetes mellitus, and lumbar spinal stenosis with herniated lumbar disc and myelopathy are not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  Service connection is not warranted for an eye disability. 38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303, 4.9 (2003).

4.  The criteria for entitlement to special monthly compensation benefits based on the need for aid and attendance of another person  or housebound status have not been met. 38 U.S.C.A. §§ 1502, 1521, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.351, 3.352 (2015).

5.  The criteria for a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.16 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

The RO sent a letter to the Veteran in July 2013, prior to the initial adjudication of his claim of service connection, giving him proper notice in satisfaction of the VCAA.  See 38 U.S.C.A. § 5103; 38 C.F.R. §3.159(b); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006).  Specifically, the notice informed him of the evidentiary requirements as to what evidence was required to reopen and substantiate his claims, the division of responsibility between the Veteran and VA for obtaining evidence, and the process by which disability ratings and effective dates are assigned.  It also informed him how to establish entitlement to a TDIU and special monthly compensation.

Next, VA has a duty to assist the Veteran in the development of claims. This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

First, VA satisfied its duty to seek relevant records.  VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records, and to provide a medical examination or opinion when required.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  All identified and available records have been obtained and considered.  Specifically, the Veteran's spouse testified to the Board that there were no outstanding records.  There is no indication or argument that any pertinent medical records remain outstanding.  

The Board notes that a September 2011 formal finding of unavailability determined that the Veteran's service records were unavailable as they are fire related.  When service records are missing, the Board has a heightened obligation to explain its findings and conclusions and carefully consider the benefit-of-the-doubt rule.  See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  However, the case law does not lower the legal standard for proving a claim of service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the Veteran.  See Russo v. Brown, 9 Vet. App. 46 (1996).  Moreover, there is no presumption, either in favor of the claimant or against VA, arising from missing records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) (wherein the Court declined to apply an "adverse presumption" where records have been lost or destroyed while in government control which would have required VA to disprove a claimant's allegation of injury or disease).

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  VA examinations or opinions were not obtained for the Veteran's claims to reopen, and they are not necessary.  Seeking an examination and/or medical opinion is not required until after new and material evidence is received to reopen a previously denied claim.  38 C.F.R. § 3.159(c)(4) (2013).  For the reasons expressed below, the Veteran's claims to reopen are denied.  

A VA examination or opinion was not obtained for the Veteran's claimed eye disability, and it is not necessary.  

A medical examination or opinion is required for a service connection claim when there is: (1) competent evidence of a current disability, or persistent or recurrent symptoms of disability; (2) evidence establishing an in-service event, injury or disease, or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation; (3) an indication that the current disability may be associated with the in-service event, or to another service-connected disability; and (4) insufficient competent medical evidence to adjudicate the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c); McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).  

The requirement of an "indication" that the claimed disability "may be associated" with the in-service injury is a "low threshold."  Types of such evidence include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  Id. at 83; Haas v. Shinseki, 22 Vet. App. 385, 388-89 (2009).  The evidence of a link between the current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  Here, as there is no evidence of a current disability for VA purposes, in-service events, injuries or diseases, and no indication that the Veteran's disabilities are associated with any in-service event, an examination is not necessary to satisfy the VA's duty to assist.  

In sum, the Board finds that the duty to assist and duty to notify provisions of the VCAA have been fulfilled and no further action is necessary under the mandates of the VCAA.

Claims to Reopen

In an unappealed decision issued in October 2011, the RO denied service connection for hypertension, diabetes mellitus, and lumbar spinal stenosis with herniated lumbar disc and myelopathy.  

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  There is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

Here, new and material evidence has not been received.  The Veteran's claims for service connection were all denied because there was no evidence of pertinent disability in service, or a nexus between his current disabilities and an injury in service.  There was also no evidence that any of these disabilities manifested to a compensable degree within one year of service.  See 38 C.F.R. § 3.309(a).  Accordingly, the Veteran needs new and material evidence as to these requirements in order to reopen his claims.

However, no such evidence was provided.  Statements provided by the Veteran in July 2013, September 2013, and October 2013 contained no details about an incident in service or a nexus.  At an informal hearing held at the RO in February 2014, the Veteran's wife stated that the Veteran was diagnosed with hypertension in the 1990's.  With regards to the Veteran's low back and diabetes disabilities, the Veteran's wife said that they were also diagnosed in the 1990's.  At the Travel Board hearing before the undersigned, the Veteran's wife testified that her husband's disabilities began in service, and have continued since that time.  She also stated that she married the Veteran in the early 1990's.  These statements are not new and material.  They only repeat the same generalized assertion made in the Veteran's first claim, and provide no details at all.  Moreover, the Veteran's spouse only married him in the 1990's.  Her statements as to the onset of disability and continuous symptomology since service are inherently inconsistent with statements also made by her that pertinent disability was diagnosed in the 1990's.  She does not establish how she had knowledge of the Veteran's medical status in service or in the more than 40 years from service to the time she married the Veteran in the early 1990's.  Her statements and testimony do not provide a basis for reopening the claim.  

The Veteran has also provided medical records.  They note that the Veteran has degenerative arthritis in his spine, hypertension, and diabetes.  These records, while new, are not material in that the existence of these disabilities is not an unestablished fact necessary to substantiate the claims.  

Thus, the evidence, by itself or when considered in conjunction with the evidence previously of record, is not new and material.  Therefore, the Board finds that the claims of service connection for hypertension, diabetes mellitus, and lumbar spinal stenosis with herniated lumbar disc and myelopathy are not reopened.

Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  To make these determinations, the Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  

An eye disability manifested by refractive error may be service connected where there is evidence of superimposed injury or disease during service that resulted in the refractive error.  See Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993); VAOPGCPREC 82-90; 55 Fed. Reg. 45,711 (1990).  By contrast, bare refractive error of the eye, without a superimposed injury or disease, is not considered a disease or injury within the meaning of the law for VA disability compensation benefit purposes.  See 38 C.F.R. §§ 3.303(c), 4.9 (2015).

Here, the Veteran is claiming entitlement to service connection for mature senile cataract.  However, he cannot show any current disability.  He has provided no documentation of any actual cataract disability.  An optical clinic record from August 2013 stated the Veteran has eye refraction error that requires the use of spectacles.  Another optical clinic record from January 2016 appears to state that the Veteran has subnormal vision with no error of refraction.  The Veteran has provided no documentation of a superimposed injury or disease.  He cannot show a vision disability for VA purposes.  To the extent that the Veteran and his wife believe that he has a cataract disability, this is insufficient.  While they are competent to describe any cataract symptoms, they are not competent to provide testimony regarding a cataract diagnosis inasmuch as that is not a "simple condition."  Jandreau v. Nicholson, 492 F.3d 1372, 1377  n.4 (Fed. Cir. 2007).  

There is no showing of an incident in service or a nexus.  Despite the absence of his service records, the Veteran has provided no description of an eye injury or illness in service.  To the extent that continuous and persistent symptomology is asserted inasmuch as the Veteran's wife testified before the undersigned that his eye disability started in service and has continued since that time, the Board does not find her credible.  The Veteran's wife testified at the informal RO hearing that she does not recall the Veteran telling her that an eye disability began in service.  When the Veteran filed for compensation in March 1992, he reported eye problems since 1982.  

Finally, even assuming that the Veteran has mature senior cataracts, such a disability cannot have been incurred in service by its very definition.  Dorland's Illustrated Medical Dictionary defines senile cataracts as "the most common kind of cataract, painless and of unknown cause, developing without any traumatic, ocular, systemic, or congenital disorder.  Senile cataracts are associated solely with aging, some degree of cataract being normal in persons over 50[.]"  Dorland's Illustrated Medical Dictionary, 304 (32nd ed. 2012).  Given the above, service connection for an eye disability is not warranted.  

SMC & TDIU

Special monthly compensation is payable if, as the result of service-connected disability, the Veteran is so helpless as to be in need of regular aid and attendance of another person. 38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).

The following will be accorded consideration in determining a need for regular aid and attendance: inability of claimant to dress or undress himself, or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliance which by reason of the particular disability cannot be done without aid (this will not include the adjustment of appliances which normal persons would be able to adjust without aid, such as supports, belts, lacing at the back, etc.); inability of claimant to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, requiring care or assistance on a regular basis to protect the claimant from the disabling conditions enumerated in this paragraph.  The particular personal functions which the veteran is unable to perform should be considered in connection with his condition as a whole.  

In Turco v. Brown, 9 Vet. App. 222, 224 (1996), the Court of Appeals for Veterans Claims (Court) held that eligibility for special monthly compensation by reason of regular need for aid and attendance requires that at least one of the factors set forth in VA regulation is met.  In addition, determinations that the claimant is so helpless as to be in need of regular aid and attendance will not be based solely upon an opinion that the claimant's condition is such as would require him or her to be in bed.  They must be based on the actual requirement of personal assistance from others.  See Turco, 9 Vet. App. 222, 224.  The evidence must show that the claimant is so helpless as to need regular and attendance; constant need for aid and attendance is not required.  38 C.F.R. § 3.352(a).

Here, none of the factors are met.  The Veteran's only service connected disability is a bilateral hearing loss, rated as 20 percent disabling.  The Veteran received a VA examination concerning hearing loss in April 2014.  It was stated that the Veteran can hardly hear anything, and that relatives speak or shout in his ear in order to communicate.  However, there is no evidence that his hearing loss makes the Veteran so helpless as to need regular aid and attendance.  Rather, the Veteran's wife testified that the Veteran needs aid and attendance because he cannot move or walk due to his hypertension, painful knees and back, diabetes, and poor vision.  He is not service connected for these disabilities.  The Veteran's wife did not testify and the record does not reflect that the Veteran's hearing loss requires regular aid and attendance.  The Veteran is also not entitled to SMC at the housebound rate due to his 20 percent disability rating.  See 38 C.F.R. § 3.350(i).  Therefore, he is not entitled to special monthly compensation.

A total disability rating may be granted where the schedular rating is less than 100 percent if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  Generally, to be eligible for a TDIU, the following percentage thresholds must be met: if there is only one service-connected disability, it shall be ratable at 60 percent or more; if there are two or more service-connected disabilities, there must be at least one disability rated at 40 percent or more and sufficient additional disabilities to bring the combined overall rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a). 

However, if these threshold criteria are not met, but the evidence reflects that a veteran is unemployable by reason of service-connected disabilities, the case may be referred to VA's Director of C&P for consideration of an extraschedular rating.  38 C.F.R. § 4.16(b).  The Board is prohibited from assigning a TDIU on the basis of 38 C.F.R. § 4.16(b) in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).

Here, referral to VA's Director of C&P is not warranted.  The Veteran is only service connected for bilateral hearing loss, with a 20 percent rating.  At his February 2015 Board hearing, the Veteran's wife did not testify that his hearing loss by, and only of, itself prevents the Veteran from having a substantially gainful occupation.  Rather, as noted above, she focused on the other, non-service connected, disabilities of the Veteran.  A review of the Veteran's claims file also shows no evidence supporting TDIU entitlement.  Therefore, the Board finds that the evidence of record does not show that the Veteran is precluded from securing or following substantially gainful employment as a result of his service-connected disability alone, in order to warrant extraschedular consideration under 38 C.F.R. § 4.16(b).  The Board finds that the preponderance of the evidence is against the Veteran's claim and that the benefit of the doubt does not apply.  Therefore, a TDIU is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER


New and material evidence having not been submitted, the claims of service connection for hypertension, diabetes mellitus, and lumbar spinal stenosis with herniated lumbar disc and myelopathy are not reopened

Entitlement to service connection for an eye disability is denied.  

Entitlement to SMC based on the need for regular aid and attendance of another person, or at the housebound rate, is denied.  

Entitlement to a TDIU is denied.  



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


